99 F.3d 1130
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary N. McNAMARA, Plaintiff-Appellant,v.Parris N. GLENDENING, Governor, State of Maryland;  NelsonSabatini, Secretary, Maryland Department of Health andMental Hygiene;  Mary K. Noren, Superintendent, EasternShore Hos pital Center;  David Williamson, M.D., Director ofForensic Psychiatry, Eastern Shore Hos pital Center;  KevinJ. Richards, PH.D., Staff Psychologist, Clifton T. PerkinsHospital Center;  Joel J. Todd, State's Attorney forWorchester County;  Gary Mumford, State's Attorney forWorchester County;  Anita Earp Robinson, Administrative LawJudge;  Raul Lopez, Psychiatrist, Eastern Shore HospitalCenter, Defendants-Appellees.
No. 96-6546.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 3, 1996.Decided Oct. 10, 1996.

Gary N. McNamara, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Susan Renee Steinberg, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1994) complaint and denying his motion for reconsideration.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   McNamara v. Glendening, No. CA-95-2138-AMD (D. Md. Mar. 12 & 28, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED